—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered March 15, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea. When defendant’s plea allocution recited facts appearing to cast doubt upon his guilt, the court made an appropriate inquiry to elicit defendant’s admission that he was kicking the complainant so that he could not resist the robbery (People v Lopez, 71 NY2d 662, 666). This clarification was sufficient to support his liability as an accomplice, and the record establishes that the plea was entered knowingly and voluntarily. Concur — Nardelli, J. P., Wallach, Lerner, Andrias and Buckley, JJ.